Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 6,
2012.




                                         In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00195-CV

  PARHAM FAMILY LIMITED PARTNERSHIP AND VAN E. PARHAM, JR.,
                         Appellants

                                            V.

                DIANE MORGAN F/KA/ DIANE PARHAM, Appellee


                    On Appeal from County Civil Court at Law No. 3
                                 Harris County, Texas
                            Trial Court Cause No. 933543


                    MEMORANDUM                       OPINION


       This interlocutory appeal is from an order signed February 20, 2012, in which the
trial court granted a post-trial anti-suit temporary injunction. On August 15, 2012,
appellee filed a motion to dismiss the appeal as moot. As of this date, appellants have not
filed a response.

       On August 8, 2012, the trial court signed a final judgment. We are prohibited
from reviewing a temporary injunction that is moot because such a review would
constitute an impermissible advisory opinion. Nat'l Collegiate Athletic Ass'n v. Jones, 1
S.W.3d 83, 86 (Tex.1999). When a temporary injunction becomes inoperative, the issue
of its validity is moot. Id. We must dismiss the case once it becomes moot on appeal.
Isuani v. Manske-sheffield Radiology Group, P.A.,, 802 S.W.2d 235, 236 (Tex.1991).

       The order on appeal has clearly become inoperative. Any opinion regarding
whether the trial court erred would therefore be advisory and without any practical legal
effect. Appellee's motion is granted and the appeal is ordered dismissed.



                                         PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.




                                            2